IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,016-03


                        IN RE CHRISTOPHER RAY BARTEN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1111900-C IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 232nd District Court of Harris County, that more than 180 days have elapsed,

and that the application has not yet been forwarded to this Court. TEX . R. APP . P. 73.4(b)(5). Relator

contends that he filed the writ application on February 13, 2014.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting proof that a timely order designating issues has been signed and 180
                                                                                                    2

days have not elapsed since the district attorney’s office was served, or stating that Relator has not

filed an application for a writ of habeas corpus in Harris County. Should the response state that the

deadlines have not passed, an order designating issues and proof of the date the district attorney’s

office was served with the habeas application shall be submitted with the response. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: September 17, 2014
Do not publish